NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

KEITH ASHLEY,

           Plaintiff,             THE HONORABLE RENÉE MARIE BUMB

     v.
                                     Civ. No. 15-3153 (RMB-AMD)
DAVID METELOW, et al.,
                                              OPINION
           Defendants.



APPEARANCES:

Keith Ashley
575398/589308B
East Jersey State Prison
Lock Back R
Rahway, NJ 07065
     Plaintiff pro se

Suzanne Marie Davies, Esq.
OFFICE OF THE ATTORNEY GENERAL
25 Market Street
PO Box 112
Trenton, NJ 08625
     On behalf of Defendants

BUMB, United States District Judge

     This matter comes before the Court on cross-motions for

summary judgment filed by Defendants David Metelow, Don Siebert,

Anthony Marrocco, and Tohni Stelts (improperly pled as Tanya Stelz)

(ECF No. 91), and Plaintiff Keith Ashley (ECF No. 99). The Court

will decide the motions on the briefs, pursuant to Federal Rule of

Civil Procedure 78.
I.   BACKGROUND

     Plaintiff is a convicted and sentenced state prisoner in the

custody of the New Jersey Department of Corrections (“DOC”).

(Defendants’     Statement    of     Facts    (“DSOF”),   ECF    No.     91-1    ¶ 1;

Plaintiff’s Statement of Facts (“PSOF”) ECF No. 99-1 ¶ 2). At all

times relevant to this action, Plaintiff was incarcerated in South

Woods State Prison (“SWSP”), in Bridgeton, New Jersey. (DSOF ¶ 2;

PSOF ¶ 5). At the time relevant to the complaint, David Metelow

was the SWSP Supervisor of Education, Don Siebert was the Assistant

Superintendent of the SWSP Education Department, Anthony Marrocco

was a teacher in the Culinary Arts program, and Tohni Stelts was

a secretary in the SWSP Education Department. (DSOF ¶¶ 3-6; PSOF

¶¶ 6-9).

     SWSP    offers      several      vocational      programs     for     inmates,

including    Building      Trades,    Residential     Electric,        Heating    and

Ventilation and Air Conditioning/Plumbing (HVAC), Cosmetology,

Masonry, Horticulture, Graphic Arts, and Culinary Arts. (DSOF ¶ 7;

PSOF ¶ 11). Plaintiff applied to the Culinary Arts program on

October    23,   2007;   September     28,    2009;   December     9,    2009;    and

September    22,   2013.    (DSOF    ¶¶   17-21;   PSOF   ¶     17).    Each    time,

Plaintiff was informed that he was ineligible for the program

because he was more than two years away from his parole eligibility

date (“PED”). (DSOF ¶¶ 17-21, 23; ECF No. 91-4 at 179). Plaintiff

has a PED of January 27, 2023. (ECF No. 91-4 at 2).

                                          2
       Plaintiff filed an Inmate Remedy Form on September 25, 2014

asking why he had been banned from Culinary Arts. (Id. at 179).

Don Siebert, the Assistant Superintendent of the SWSP Education

Department, responded that the culinary arts certification expired

after five years “[t]herefore, for both financial and pragmatic

reasons, we give preference to inmates whose PED or maximum dates

are within the next two years.” (Id.). Plaintiff appealed that

response     to   former   SWSP   Administrator   Kenneth   Nelson,   who

indicated that Plaintiff was not banned from the program and had

been “on and off the Culinary Arts Waiting List since 2007.” (Id.

at 181).

       Plaintiff filed another remedy form objecting to the failure

to enroll him in Culinary Arts on November 13, 2013. (Id. at 183).

Plaintiff was informed that he was on the waiting list and “you

will    be   interviewed   when   time   eligible.”   (Id.).   Plaintiff

responded that he did not want to be on the waiting list “due to

the racial discrimination to get in the program.” (Id.). Plaintiff

is African American. (DSOF ¶ 1; PSOF ¶ 3). He asserted that

Caucasian inmates with more time on their sentences were permitted

to enroll in Culinary Arts. (ECF No. 91-4 at 183). Plaintiff

applied to Culinary Arts again on July 7, 2014 and July 11, 2014.

This time, he was rejected for not having a verified high school

diploma. (Id. at 187-88). Plaintiff was transferred to Northern

State Prison on August 7, 2014. (Id. at 14).

                                     3
      On May 5, 2015, Plaintiff filed this civil rights complaint

under 42 U.S.C. § 1983 alleging Defendants violated his Fourteenth

Amendment right to equal protection, First Amendment right to free

association, and his New Jersey Administrative Code Inmate Rights

and Responsibilities. (ECF No. 1). Plaintiff amended his complaint

on   February   7,   2017.   (ECF   No.     19).   The   Honorable   Jerome   B.

Simandle, D.N.J., 1 dismissed Plaintiff’s free association and New

Jersey Administrative Code claims on September 18, 2018. (ECF No.

54). Plaintiff’s equal protection claim proceeded. (Id.).

      Defendants     now   move   for   summary     judgment,   arguing   that

Plaintiff was not discriminated against on the basis of his race,

nor was he treated differently from similarly situated persons.

(ECF No. 91-2). They assert the identified Caucasian inmates were

eligible for exceptions for admission into the Culinary Arts

program whereas Plaintiff was not. Defendants further contend that

Plaintiff is barred from recovering damages under the Prison

Litigation Reform Act because he has not alleged a physical injury.

See 42 U.S.C. § 1997e(e).

      Plaintiff also moves for summary judgment. (ECF No. 99-1).

Plaintiff asserts Defendants permitted Caucasian inmates to enroll

in the Culinary Arts program even though their PEDs were more than

two years away. He asserts the PED was a pretextual reason. He


1 The matter was reassigned to the undersigned on August 9, 2019.
(ECF No. 86).
                                        4
further argues that he qualified for the exceptions for admission

into the program even though his PED was more than two years away,

but only the Caucasian inmates could use the exceptions. Plaintiff

also reasserts his claims under the Free Association Clause and

the New Jersey Administrative Code.

II.   DISCUSSION

      A.   Summary Judgment Standard

      Summary judgment is proper where the moving party “shows that

there is no genuine dispute as to any material fact,” and the

moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a); U.S. ex rel. Kosenske v. Carlisle HMA, Inc., 554

F.3d 88, 94 (3d Cir. 2009). The moving party must demonstrate there

is no genuine issue of material fact, and then the burden shifts

to the nonmoving party to present evidence to the contrary. Josey

v. John R. Hollingsworth Corp., 996 F.2d 632, 637 (3d Cir. 1993)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

      A party asserting that a fact is or is not genuinely disputed

must support the assertion by citing materials in the record,

including depositions, documents, affidavits or declarations or

other materials. Fed. R. Civ. P. 56(c)(1)(A). “An affidavit or

declaration used to support or oppose a motion must be made on

personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4). “At the

                                 5
summary judgment stage, facts must be viewed in the light most

favorable to the nonmoving party only if there is a ‘genuine’

dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380 (3d

Cir. 2007) (citing Fed. R. Civ. P. 56(c)).

     B.   Plaintiff’s Equal Protection Claim
     Both parties move for summary judgment on Plaintiff’s equal

protection claim under the Fourteenth Amendment. The Court denies

both motions as there are remaining disputed issues of material

fact as to whether Plaintiff was treated differently than similarly

situated inmates.

      “The Equal Protection Clause of the Fourteenth Amendment

commands that no State shall ‘deny to any person within its

jurisdiction    the      equal    protection   of   the   laws,’   which   is

essentially a direction that all persons similarly situated should

be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473

U.S. 432, 439 (1985) (citing Plyler v. Doe, 457 U.S. 202, 216

(1982)). “To make out a viable claim for a violation of equal

protection     rights,     a     plaintiff   must   demonstrate    purposeful

discrimination.” Bradley v. United States, 164 F. Supp. 2d 437,

445 (D.N.J. 2001), aff'd, 299 F.3d 197 (3d Cir. 2002). To prove

his racial discrimination claim, Plaintiff must prove that he is

a member of a protected class and that he was treated differently

from similarly situated individuals. Id. “Once a plaintiff makes

this showing, the burden shifts to the defendant to articulate a


                                        6
legitimate,    nondiscriminatory      reason    for     the   difference     in

treatment. The plaintiff must then rebut that reason as pretextual

in order to set forth a viable equal protection claim.” Id. at

445–46 (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973); Stewart v. Rutgers, 120 F.3d 426, 432 (3d Cir. 1997)

(applying McDonnell Douglas standard in equal protection cases)).

It   is   uncontested   that   Plaintiff   is   African   American.     He   is

therefore a member of a protected class.

      Defendants argue Plaintiff was not denied entry into the

Culinary Arts program because of his race, but because he was more

than two years from his PED and did not have a verified high school

dipolma.    They   argue   this   policy   is   rationally    related   to   a

legitimate government interest because the culinary certificates

expire after five years and limited government resources justify

restricting which inmates may participate in the program. In

response,     Plaintiff    has    named    seven,     non-African   American

individuals who were admitted into the program despite being more

than two years from their PED: H. Quagliani, Cliff Graf, Edward

Chinchilla, David Colonpons, Christian Gougher, William Steltz,

and Calvin Sprouge.

      Defendants do not dispute that inmates have been permitted to

participate in the Culinary Arts program even if they were more

than two years before their PEDs. Defendant Marrocco stated in his

Interrogatories that

                                      7
            Certain inmates may be permitted into the Culinary
            Arts program that are not within two years of the
            P.E.D. Those include inmates with longer sentences
            that are employed in the facility’s prison, such as
            but not limited to ODR workers, as well as inmates
            that cook for the population, Ramadan food servers,
            or teaching assistants for the Culinary Arts
            Program.

(ECF No. 91-4 at 44 ¶ 4). Jecrois Jean-Baptiste, the DOC Director

of Programs & Community Services, certified that Inmates Graff and

Chinchillo were enrolled into the Culinary Arts program even though

they were more than two years from their PED because they were

Teacher’s Assistants for the program. (ECF No. 91-4 at 137 ¶ 16).

Director Jean-Baptiste certified “Inmate Graf was hired as a

Teacher’s Assistant on December 28, 2004, enrolled in the Culinary

Arts program on July 15, 2005, completed the program, and became

a Teacher’s Assistant.” (Id. at 138 ¶ 19). According to Director

Jean-Baptiste, Inmate Steltz was enrolled in Culinary Arts because

he had “a food service detail, the Culinary Arts program was

available on the facility on which he was housed, and a new class

was beginning.” (Id. ¶ 21). 2 He also certified that Inmate Gougher

was enrolled in the program but signed out after one day. (Id. ¶

14).

       The Court cannot determine on the record before it that either

party is entitled to judgment as a matter of law. Up until July


2 Inamtes Colonpons and Sprauge were never enrolled in the Culinary
Arts program. (ECF No. 91-4 at 137 ¶¶ 12-13). The DOC was unable
to locate an Inmate Quagliani. (Id. ¶ 10).
                                  8
2014, Defendants’ stated rationale for denying Plaintiff entrance

into the Culinary Arts program was that he was more than two years

from   his   PED.   They   now   concede   that   “certain   inmates”   were

permitted to enter the program more than two years before their

PED if they had food service jobs, among other exceptions. (Id. at

23 ¶ 4). Defendants further concede that Plaintiff held food

service jobs while he was incarcerated at SWSP. (Id. ¶ 23). They

then argue that Plaintiff’s

       housing movements and detail changes effected [sic] his
       possible placement into the Culinary Arts program –
       meaning, at times that Plaintiff held a food service
       job, the Culinary Arts program was not available on the
       facility he was housed on, or the Culinary Arts program
       was [not] in progress at the time he was assigned food
       service jobs and he would have to wait . . . for a new
       class to start.

(Id.).

       Plaintiff disputes this interpretation, and there is evidence

in the record to support Plaintiff’s argument. The documents

provided by Defendants indicate Plaintiff worked as a “F2-Inmate

Dine Hall F.S.” employee between September 21, 2009 and November

2, 2009. (ECF No. 91-4 at 9). Plaintiff was housed in SWSP-FAC2-

H4-2L-2020U from September 3, 2009 to January 5, 2010. (Id. at

13).

       On September 28, 2009, Plaintiff applied for the Culinary

Arts program, listed on the application form as being available in




                                      9
F#2 and F#3. 3 (ECF No. 99-4 at 4). The next day, he was placed on

the waiting list for the computer class and denied placement on

the Culinary Arts list because “Your PED is 2025. Mr. Marrocco

takes students within 2 yrs of their PED.” (Id.).

     In contrast, Inmate Steltz was enrolled in the Culinary Arts

program from July 12, 2012 to January 2, 2013. (ECF No. 91-4 at

158). 4 He did not have a food service job until March 25, 2013.

(Id.). Therefore according to the documents provided to the Court,

Inmate Steltz was enrolled in the program before he had a food

service job, contrary to Director Jean-Baptiste’s certification.

(Id. at 138 ¶ 21).

     There are other dates in the record during which Plaintiff

was working in food services and appears to have long periods of

stable housing assignments. To name just one other time, Plaintiff

was housed in SWSP-FAC3-H6-1L-1081D from September 20, 2013 to

August 7, 2014. (Id. at 14). At this time, he was employed as a

Unit Pantry Worker 6-2L and 6-1L, (id. at 9), the same assignment

Inmate Chinchillo 5 had from May 20, 2010 to April 4, 2011 prior to




3 The Academic and Vocational Programs list indicates that Culinary
Arts is only available in Facility 3, but states that “Inmates in
Facility #2 may apply to both facilities that have classes.” (ECF
No. 91-4 at 117).
4 Inmate Stelz’s PED was January 13, 2019, meaning he was six-and-

a-half years from his PED when he was enrolled in Culinary Arts in
2012. (ECF No. 91-4 at 158).
5 Inmate Chinchillo’s PED is February 13, 2020. (ECF No. 91-4 at

154).
                                10
one of his enrollments in the Culinary Arts program on April 4,

2011, (id. at 154). 6 Additionally, Inmate Gougher does not appear

to have been an ODR worker, a cook for the population, Ramadan

food server, or a teaching assistant for the Culinary Arts Program

at the time he was permitted to enroll in the program. The fact

that   he   withdrew   for   medical    reasons   after   three   days   is

irrelevant; 7 he was permitted to enroll despite being ten years

from his 2020 PED and does not appear to meet any of the other

exceptions provided to the Court.

       From the available evidence, a reasonable factfinder could

conclude that Plaintiff had a stable housing assignment and a food

service position in a facility in which the Culinary Arts program

was available. There is no evidence in the record as to when the

Culinary Arts sessions began and ended, but the evidence indicates

the program lasted about four months. (ECF No. 99-5 at 35). A

reasonable factfinder could further conclude that at a time when

Plaintiff was employed in a food services position, he was rejected




6  The Court is unable to compare the other inmates’ housing
assignments with their work assignments as the information
provided to the Court on the other inmates has been heavily
redacted.
7 Director Jean-Baptiste certified that Inmate Gougher enrolled in

the program but signed out after one day. (ECF No. 91-4 at 137 ¶
14). Inmate Gougher’s progress notes report indicates the program
started on February 22, 2010 and he withdrew on February 25, 2010.
(Id. at 151).
                                   11
from the Culinary Arts program on a pretextual reason of having a

PED of more than two years.

     There is a factual dispute as to whether Defendants’ reasons

for denying Plaintiff entry into the Culinary Arts program were

pretextual. The Court denies summary judgment on this basis.

     C.    Plaintiff’s Free Association and New Jersey
           Administrative Code Claims

     Plaintiff moves for summary judgment on his First Amendment

Free Association and New Jersey Administrative Code claims. (ECF

No. 99). These claims were dismissed by Judge Simandle on September

18, 2018. (ECF No. 54). Despite Plaintiff’s multiple attempts to

amend his complaint, these claims have never been reinstated.

Summary judgment is denied.

     D.   Prohibition of Damages under the Prison Litigation Reform
          Act

     Finally,   Defendants   argue   that   Plaintiff   cannot   recover

damages at trial because the Prison Litigation Reform Act prohibits

damages for mental or emotional distress unless there has been a

physical injury. 42 U.S.C. § 1997e(e) (“No Federal civil action

may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered

while in custody without a prior showing of physical injury or the

commission of a sexual act . . . .”).

     Plaintiff alleges a violation of his Fourteenth Amendment

right to equal protection. “If a plaintiff claims violations of

                                 12
constitutional or statutory rights, [§ 1997e(e)] does not bar

claims for money damages.” Rupe v. Cate, 688 F. Supp. 2d 1035,

1044    (E.D.   Cal.   2010).   A   jury    could   award   Plaintiff   nominal

damages. 8 Summary judgment is therefore denied on this basis.

III. CONCLUSION

        For the reasons discussed above, the Court denies both summary

judgment motions.

        An appropriate Order follows.



Date:     October 25, 2019                   s/Renée Marie Bumb
                                             RENÉE MARIE BUMB
                                             United States District Judge




8 “To be clear, nominal damages are a trivial amount of monetary
recovery that often does not exceed $1.” Webster v. Rutgers-New
Jersey Med. Sch., No. 15-08689, 2017 WL 3399997, at *9 (D.N.J.
Aug. 4, 2017). Moreover, a defendant whose conduct demonstrates a
reckless or callous indifference toward others’ rights may be
liable for punitive damages under § 1983. See Smith v. Wade, 461
U.S. 30, 56 (1983) (stating that a jury may award punitive damages
when a “defendant’s conduct is shown to be motivated by evil motive
or intent, or when it involves reckless or callous indifference to
the federally protected rights of others”); Savarese v. Agriss,
883 F.2d 1194, 1204 (3d Cir. 1989) (holding that a defendant’s
conduct must be at minimum reckless or callous to impose punitive
damages under § 1983).
     The Third Circuit “has explained that the term ‘reckless
indifference’ refers to the defendant's knowledge that he ‘may be
acting in violation of federal law.’” Whittaker v. Fayette Cty.,
65 F. App'x 387, 393 (3d Cir. 2003) (quoting Alexander v. Riga,
208 F.3d 419, 431 (3d Cir. 2000)). Although it seems unlikely that
Plaintiff would be entitled to punitive damages given the evidence
presented to this Court, the Court leaves this issue for another
day.
                                       13
